DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-7, 10-12 are pending.
Claims 1, 3-7 are under examination on the merits.
Claim 1 is amended.
Claim 2 is previously canceled.
Claims 8, 9 and 13 are newly canceled.
No claims are newly added.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a foam composition” which is confusing because it is not clear from the phrase if the foam is claimed or the composition pre-foaming is claimed. From later wording “comprising…a leachable…powder” it appears that applicant intends the composition pre-foaming, i.e. before leaching. But the initial phrase invites confusion- is there a foam already formed which also has a leachable powder? From applicant’s specification, it appears this is not the case, but the wording of the claim is not clear. Applicant may amend “a foam composition” to “a foamable composition” in order to remedy this deficiency. For the purposes of compact prosecution the meaning “a foamable composition” is taken in prosecution.
 Claims 3-7 also recite “the foam composition” and are rejected under the same premise. These claims also depend on claim 1 and are rejected under this premise.

Claim Rejections - 35 USC § 102
In view of applicant’s amendments to the claims, the 102 rejections over GB 1465557 by Price et al are amended below to 102/103 rejections.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over GB 1465557 by Price et al.
Price describes a water vapour permeable sheet material.
Regarding claim 1, Price describes a composition for a porous sheet (p.1 col 1 ln 9-11). Specifically Price describes a polyurethane polymer with sodium chloride particles (powder, e.g. p.5 col 2 examples 1-12) which are leachable. The polyurethane is optionally polyether polyurethane (p.23 col 1 ln 25-26). 
Regarding the foam density and foam rebound resilience, it is noted that the claim is to a foam composition- i.e. a composition prior to leaching- not a foam. The properties of the foam claimed are future intended use phrases, which the applied prior art must only be capable of achieving in order to read on the claims. The applied prior art need not demonstrate these values outright. 
Price describes adding 5-15% dissolvable filler (p.3 ln 75-78). The instant specification describes “even more preferably 1 to 100 parts by weight” (publication paragraph 49) of dissolvable filler (“water-soluble fine powder”) wherein the amount of polyurethane is 100 parts (Table 2). Instant Table 2 demonstrates that a polyurethane with 5-20 parts water-soluble fine powder can achieve a specific gravity and rebound resilience within the claimed range (Examples 2-4). 
The filler/fine powder is described as preferably sodium chloride by Price (p.4 ln 113-115) and the instant specification (publication paragraph 55).
For the rebound resilience, the instant specification attributes resilience to using a polyol with a MW between 1,000-5,000 (instant publication paragraph 26), and Price exemplifies a polyol of MW 2,000 (p.4 ln 75-80). Price also discloses the use of polyether polyols (p.23 col 1 ln 25-26). None of the instantly measured examples fall out of the instantly described range. Since Price describes the polyol MW and other instant attributes as outlined above, one of ordinary skill would expect Price’s composition to be capable of achieving the claimed rebound resilience.
Price and the instant specification disclose the same materials in the same amounts. The instantly claimed specific gravity and rebound resilience are properties of a future foam. Thus, given the analysis above, one of ordinary skill would reasonably expect Price’s composition to be capable of achieving these future intended properties.
If in the alternative it is found that Price discloses the attributes which are capable of causing the claimed rebound resilience and specific density with insufficient specificity to anticipate the claimed range, the range would be obvious given Price’s disclosure to arrive at the claimed invention. For example, if a specific choice of polyol proves critical for the rebound resilience- given Price’s disclosure of polyether polyols (p.23 col 1 ln 25-26) and an exemplified polyol MW of 2,000 (p.4 ln 75-80)  it would be obvious to one of ordinary skill to choose a polyether polyol of MW of 2000 given Price’s disclosure since Price describes both attributes for a polyol, separately.

Regarding claim 3, Price describes an average particle size within the claimed range (see Table 1 col 2). Prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (see MPEP section 2131.03).

Regarding claims 4 and 5, Price describes sodium chloride particles (p.5 col 2 ln 69) which according to the instant specification has a melting point of 800C (instant publication paragraph 45). 

Regarding claim 6, Price describes, for example, a ratio of salt to polymer of 2.05-1.00 (p.5 col 2 ln 75) and describes this as a minimum value (p.2 ln 100-105). 

Regarding claim 7, Price describes sodium chloride particles (p.5 col 2 ln 69) which according to the instant specification has a solubility in water of 36g/100g at 20C (publication paragraph 71). 

Response to Arguments
Applicant argues that when the foamed composition is used as a cover in golf balls it has superior properties (Remarks 5/9/22 p.5-6). This is not found convincing because the claim is not to a golf ball cover nor even a foam- it is to a foamable composition which comprises leachable powder. The applied prior art must only be capable of achieving properties of a future golf ball, or even a future foam. As such, Price meets the claims because he describes the same ingredients and similar preparation, as disclosed above in rejection. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766